Exhibit 10.1

INDEMNITY AGREEMENT

THIS INDEMNITY AGREEMENT (this “Agreement”) is made as of             , 2009
(the “Effective Date”), by and between Cell Therapeutics, Inc., a Washington
corporation (the “Company”), and                              (the
“Indemnitee”), a                              of the Company’s Italian branch
located in Bresso (MI), Via Ariosto 23 (the “Italian Branch”).

THE PARTIES TO THIS AGREEMENT enter into this Agreement on the basis of the
following facts, intentions and understandings:

A. The Indemnitee is currently serving as an agent of the Company and in such
capacity renders valuable services to the Company.

B. The Company has investigated the availability and sufficiency of liability
insurance and Washington statutory indemnification provisions to provide its
agents with adequate protection against various legal risks and potential
liabilities to which agents are subject in connection with their position with
the Company and has concluded that insurance and statutory provisions may
provide inadequate and unacceptable protection to certain individuals requested
to serve as its agents.

C. In order to induce and encourage highly experienced and capable persons such
as the Indemnitee to continue to serve as an agent of the Company, the Board of
Directors of the Company has determined, after due consideration and
investigation of the terms and provisions of this Agreement and the various
other options available to the Company and the Indemnitee in lieu of this
Agreement, that this Agreement is not only reasonable and prudent but necessary
to promote and ensure the best interests of the Company and its shareholders.

NOW, THEREFORE, In consideration of the continued services of the Indemnitee and
in order to induce the Indemnitee to continue to serve as an agent of the
Company, the Company and the Indemnitee agree as follows:

1. Definitions. As used in this Agreement:

1.1 A “Change in Control” shall be deemed to have occurred if (i) any “person”
(as that term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), other than any shareholder of the
Company (and its affiliates) owning ten percent (10%) or more of the Company’s
voting stock on the date hereof, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company’s then outstanding voting securities;
provided, however, that unless otherwise determined in the specific case by a
majority vote of the Board of Directors, a “Change in Control” shall not be
deemed to have occurred pursuant to this clause (i) if the beneficial owner is
the Company, a subsidiary of the Company or an employee stock ownership plan or
other employee benefit plan of the Company or a subsidiary of the Company,
whether such beneficial owner’s voting power is in excess of fifty percent
(50%) or otherwise, or because the Company reports that a change in control of
the Company has occurred or will occur in the future by reason of such
beneficial ownership; (ii) during any period of two consecutive



--------------------------------------------------------------------------------

years, individuals who at the beginning of the two year period constitute the
Board of Directors of the Company and any new director whose election by the
Board of Directors or nomination for election by the Company’s shareholders was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board of Directors; (iii) the shareholders of the
Company approve a merger or consolidation of the Company with any other
corporation or other entity, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such a merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least a majority of the total voting power represented by the voting
securities of the Company or the surviving entity outstanding immediately after
the merger or consolidation; or (iv) the shareholders of the Company approve a
plan of liquidation, dissolution or winding up of the Company or an agreement
for the sale or disposition by the Company (in one transaction or a series of
transactions) of all or substantially all the Company’s assets to another
corporation or other entity, and as a result of such sale or disposition, less
than a majority of the combined voting power of the then outstanding voting
securities of such other corporation or entity immediately after such sale or
disposition is held in the aggregate by the holders of voting stock of the
Company immediately prior to such sale or disposition.

1.2 The term “Enterprise” shall include any corporation, partnership, joint
venture, limited liability company, employee benefit plan or other enterprise.

1.3 The term “Expenses” includes, without limitation, attorneys’ fees,
disbursements and retainers, accounting and witness fees, travel and deposition
costs, expenses of investigations, judicial or administrative proceedings or
appeals, amounts paid in settlement by or on behalf of the Indemnitee, and any
expenses of establishing a right to indemnification, pursuant to this Agreement
or otherwise, including reasonable compensation for time spent by the Indemnitee
in connection with the investigation, defense or appeal of a Proceeding or
action for indemnification for which the Indemnitee is not otherwise compensated
by the Company or any third party. The term “Expenses” does not include the
amount of judgments, fines, penalties or ERISA excise taxes actually levied
against the Indemnitee.

1.4 The term “fullest extent permitted by applicable law” shall mean the fullest
extent authorized or permitted under applicable statutory or decisional law as
amended or interpreted from time to time.

1.5 The term “Indemnified Costs” means all Expenses, judgments, fines, penalties
and ERISA excise taxes actually and reasonably incurred by the Indemnitee in
connection with the investigation, defense, appeal or settlement of any
Proceeding.

1.6 A “Potential Change in Control” shall be deemed to have occurred if (i) the
Company enters into an agreement or arrangement, the consummation of which would
result in the occurrence of a Change in Control; (ii) any person (including the
Company) publicly announces an intention to take or to consider taking actions
which if consummated would constitute a Change in Control; (iii) any person
(other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company acting in such capacity or a

 

2



--------------------------------------------------------------------------------

corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
who is or becomes the beneficial owner, directly or indirectly, of securities of
the Company representing ten percent (10%) or more of the combined voting power
of the Company’s then outstanding voting securities increases such person’s
beneficial ownership of the securities by five percent (5%) or more over the
percentage so owned by that person on the date this Agreement is executed; or
(iv) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

1.7 The term “Proceeding” shall include any threatened, pending or completed
action, suit or proceeding (including in each case appeals thereof), whether
brought by or in the name of the Company or otherwise, whether of a civil,
criminal, administrative, investigative or other nature, whether formal or
informal, and whether or not the Indemnitee is or was an officer, employee,
agent or fiduciary of the Company, or is or was serving at the request of the
Company as an officer, employee, agent, partner, member, trustee or fiduciary of
another Enterprise at the time any liability or Expense is incurred for which
indemnification or reimbursement is to be provided under this Agreement. For the
avoidance of doubt, the term “Proceeding” shall include any Health and Safety
Proceedings, as defined in subsection 8.2.

2. Indemnification.

2.1 Indemnification in Third Party Actions. The Company shall indemnify the
Indemnitee in accordance with the provisions of this subsection 2.1 if the
Indemnitee is a party to or threatened to be made a party to or otherwise
involved in any manner (including, without limitation, involvement as a
non-party witness) in any Proceeding (other than a Proceeding by or in the name
of the Company to procure a judgment in its favor), by reason of the fact that
the Indemnitee is or was an officer, employee, agent or fiduciary of the
Company, or is or was serving at the request of the Company as an officer,
employee, agent, partner, member, trustee or fiduciary of another Enterprise,
against all Expenses, judgments, fines, penalties and ERISA excise tax actually
and reasonably incurred by the Indemnitee in connection with the Proceeding, to
the fullest extent permitted by applicable law; provided that any settlement be
approved in writing by the Company, which approval shall not be unreasonably
withheld or delayed or applied in an inconsistent manner.

2.2 Indemnification in Proceedings by or in the Name of the Company. The Company
shall indemnify the Indemnitee in accordance with the provisions of this
subsection 2.2 if the Indemnitee is a party to or threatened to be made a party
to or otherwise involved in any manner (including, without limitation,
involvement as a non-party witness) in any Proceeding by or in the name of the
Company to procure a judgment in its favor by reason of the fact that the
Indemnitee was or is an officer, employee, agent or fiduciary of the Company, or
is or was serving at the request of the Company as an officer, employee, agent,
partner, member, trustee or fiduciary of another Enterprise, against all
Expenses actually and reasonably incurred by the Indemnitee in connection with
the Proceeding, to the fullest extent permitted by applicable law.

 

3



--------------------------------------------------------------------------------

2.3 Partial Indemnification. If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of,
but not the total amount of, the Expenses, judgments, fines, penalties or ERISA
excise taxes actually and reasonably incurred by the Indemnitee in the
investigation, defense, appeal or settlement of any Proceeding or otherwise in
connection with any Proceeding, the Company shall indemnify the Indemnitee for
the portion of the Expenses, judgments, fines, penalties or ERISA excise taxes
to which the Indemnitee is entitled.

2.4 Indemnification Hereunder Not Exclusive. The indemnification provided by
this Agreement shall not be deemed exclusive of, and shall be in addition to,
any indemnification or other rights to which the Indemnitee may be entitled
under the charter of the Company, as the same may be amended from time to time
(the “Charter”), the bylaws of the Company, as the same may be amended from time
to time (the “Bylaws”), any agreement, any vote of shareholders or disinterested
directors, applicable law, or otherwise, both as to action in the Indemnitee’s
official capacity and as to action in another capacity on behalf of the Company
while holding office; provided, however, that to the extent the Indemnitee
otherwise would have any greater right to indemnification under any provision of
the Charter or Bylaws as in effect on the Effective Date, the Indemnitee shall
be deemed to have such greater right hereunder; provided, further, that to the
extent there are any changes made to the Charter and/or Bylaws which permit a
greater right to indemnification than that provided under this Agreement, the
Indemnitee shall be entitled to have such greater right. The Company shall not
adopt any amendment to the Charter or Bylaws, the effect of which (intended or
otherwise) would be to deny, diminish or encumber the Indemnitee’s right to
indemnification under the Charter, Bylaws, applicable law or otherwise as
applied to any act or failure to act occurring in whole or in part prior to the
date upon which the amendment was approved by the Board of Directors of the
Company and/or its shareholders, as the case may be.

2.5 Indemnification of Expenses of Successful Party. Notwithstanding any other
provisions of this Agreement, to the extent that the Indemnitee has been
successful in defense of any Proceeding or in defense of any claim, issue or
matter in the Proceeding, on the merits or otherwise, including the dismissal of
a Proceeding without prejudice, the Indemnitee shall be indemnified against all
reasonable Expenses incurred in connection therewith to the fullest extent
permitted by applicable law.

2.6 Indemnification of Expenses Incurred in Connection with a Proceeding. The
Indemnitee’s Expenses incurred in connection with any Proceeding concerning the
Indemnitee’s right to indemnification or advances in whole or in part pursuant
to this Agreement, the Charter or the Bylaws shall also be indemnified by the
Company regardless of the outcome of the Proceeding, unless a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in the Proceeding was not made in good faith or was frivolous.

3. Presumptions.

3.1 Presumption Regarding Standard of Conduct. The Indemnitee shall be
conclusively presumed to have met the relevant standards of conduct as defined
by applicable law for indemnification pursuant to this Agreement, unless a
determination that the Indemnitee has not met the relevant standards is made by
(i) a majority vote of a quorum of the directors of the Company who are not
parties to the Proceeding, and if a quorum cannot be obtained, a

 

4



--------------------------------------------------------------------------------

majority vote of a committee duly designated by the directors of the Company,
consisting solely of two or more directors who are not parties to the
Proceeding, (ii) special legal counsel selected by the directors or its
committee in the manner prescribed in clause (i) above, or selected by a
majority vote of all of the directors of the Company, or (iii) the shareholders
of the Company, provided that those shares owned or voted under the control of
directors who are at the time parties to the Proceeding may not vote.

3.2 Determination of Right to Indemnification. If a claim under this Agreement
is not paid by the Company within thirty (30) days of receipt of written notice,
the right to indemnification as provided by this Agreement shall be enforceable
by the Indemnitee in any court of competent jurisdiction. The burden of proving
by clear and convincing evidence that indemnification or advances are not
appropriate shall be on the Company. Neither the failure of the directors or
shareholders of the Company or special legal counsel to have made a
determination prior to the commencement of the action that indemnification or
advances are proper in the circumstances because the Indemnitee has met the
applicable standard of conduct, nor an actual determination by the directors or
shareholders of the Company or special legal counsel that the Indemnitee has not
met the applicable standard of conduct, shall be a defense to the action or
create a presumption that the Indemnitee has not met the applicable standard of
conduct. In addition, the termination of a Proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent
shall not, of itself, be determinative that the Indemnitee has not met the
applicable standard of conduct.

4. Expenses.

4.1 Advances of Expenses. The reasonable Expenses incurred by the Indemnitee in
any Proceeding shall be paid promptly by the Company in advance of the final
disposition of the Proceeding at the written request of the Indemnitee,
accompanied by documentation substantiating such request, including a written
affirmation of the Indemnitee’s good faith belief that the Indemnitee has met
the applicable standard of conduct, to the fullest extent permitted by
applicable law (but only to the extent permissible under Section 402 of the
Sarbanes-Oxley Act of 2002, as may be amended from time to time) and without
requiring any preliminary determination of the ultimate entitlement of the
Indemnitee to indemnification, provided that the Indemnitee shall also undertake
in writing to repay the amount advanced to the extent that it is ultimately
determined that the Indemnitee did not meet the applicable standard of conduct
or is otherwise not entitled to indemnification.

4.2 Subrogation. If the Company pays Indemnified Costs, the Company will be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee against third parties. The Indemnitee will do all things reasonably
necessary to secure such rights, including the execution of documents necessary
to enable the Company effectively to bring suit to enforce such rights.

5. Change in Control.

5.1 Determination of Rights. Subject to subsection 5.2 of this Agreement, the
Company agrees that if there is a Potential Change in Control of the Company
(other than in connection with a Change in Control which has been approved by a
majority of the Company’s

 

5



--------------------------------------------------------------------------------

Board of Directors who were directors immediately prior to the Change in
Control) then with respect to all matters thereafter arising concerning the
rights of the Indemnitee to indemnity payments and Expense advances under this
Agreement or any other agreement, the Charter or Bylaws in effect relating to
claims for indemnifiable events, the Company shall seek legal advice only from
independent counsel selected by the Indemnitee and approved by the Company
(which approval shall not be unreasonably withheld), and who has not otherwise
performed services for the Company or the Indemnitee within the last five
(5) years (other than in connection with such matters) (“Special Independent
Counsel”). The Special Independent Counsel, among other things, shall render its
written opinion to the Company and the Indemnitee as to whether and to what
extent the Indemnitee would be permitted to be indemnified under applicable law.
The Company agrees to pay the reasonable fees of the Special Independent Counsel
referred to above and may fully indemnify the Special Independent Counsel
against any and all expenses (including, without limitation, attorneys’ fees),
claims, liabilities and damages arising out of or relating to this Agreement.

5.2 Merger or Consolidation. In the event that the Company shall be a
constituent corporation in a merger, consolidation or other reorganization, the
Company shall require as a condition thereto, (a) if the Company is not the
surviving, resulting or acquiring corporation therein, that the surviving,
resulting or acquiring corporation agree to indemnify Indemnitee to the full
extent provided herein, and (b) whether or not the Company is the surviving,
resulting or acquiring corporation therein, that Indemnitee shall stand in the
same position under this Agreement with respect to the surviving, resulting or
acquiring corporation as Indemnitee would have with respect to the Company if
its separate existence had continued.

6. Indemnification Procedure.

6.1 Notice. Promptly after receipt by the Indemnitee of notice of the
commencement of any Proceeding or notice of the Indemnitee’s involvement in any
Proceeding, if later, the Indemnitee will, if a claim is to be made against the
Company under this Agreement, notify the Company of the commencement of the
Proceeding, or the Indemnitee’s involvement in such Proceeding, as applicable.
The failure to notify the Company will not relieve it from any liability which
it may have to the Indemnitee otherwise than under this Agreement.

6.2 Company Participation. With respect to any Proceeding for, or with respect
to, which indemnification is requested, the Company will be entitled to
participate in the Proceeding at its own expense and, except as otherwise
provided below, to the extent that it may wish, the Company may assume the
defense of the Proceeding, with counsel satisfactory to the Indemnitee. After
notice from the Company to the Indemnitee of its election to assume the defense
of a Proceeding, during the Company’s good faith active defense the Company will
not be liable to the Indemnitee under this Agreement for any legal or other
expenses subsequently incurred by the Indemnitee in connection with the defense
of the Proceeding, other than reasonable costs of investigation or as otherwise
provided below. The Company shall not settle any Proceeding in any manner which
would impose any penalty or limitation on the Indemnitee without the
Indemnitee’s written consent. The Indemnitee shall have the right to employ the
Indemnitee’s counsel in any Proceeding but the fees and expenses of the counsel
incurred after notice from the Company of its assumption of the defense of the
Proceeding shall be at the expense of the Indemnitee, unless (i) the employment
of counsel by the Indemnitee has been

 

6



--------------------------------------------------------------------------------

authorized by the Company, (ii) the Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Company and the Indemnitee
in the conduct of the defense of a Proceeding, or (iii) the Company shall not in
fact have employed counsel to assume the defense of a Proceeding, in each of
which cases the fees and expenses of the Indemnitee’s counsel shall be at the
expense of the Company. The Company shall not be entitled to assume the defense
of any Proceeding brought by or on behalf of the Company or as to which the
Indemnitee has made the conclusion that there may be a conflict of interest
between the Company and the Indemnitee.

7. Limitations on Indemnification. No payments pursuant to this Agreement shall
be made by the Company:

(a) to indemnify or advance Expenses to the Indemnitee with respect to
Proceedings initiated or brought voluntarily by the Indemnitee and not by way of
defense, unless the Proceedings are brought to establish or enforce a right to
indemnification under this Agreement, the Charter or Bylaws or any other statute
or law or otherwise as required under applicable law, and provided that the
indemnification or advancement of Expenses may be provided by the Company in
specific cases if the Board of Directors finds it to be appropriate;

(b) to indemnify the Indemnitee for any Expenses, judgments, fines, penalties or
ERISA excise taxes for which payment is actually made to the Indemnitee under a
valid and collectible insurance policy, except in respect of any excess beyond
the amount of payment under the insurance;

(c) to indemnify the Indemnitee for any Expenses, judgments, fines or penalties
sustained in any Proceeding for an accounting of profits made from the purchase
or sale by the Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, the rules
and regulations promulgated thereunder and amendments thereto or similar
provisions of any federal, state or local statutory law;

(d) to indemnify the Indemnitee in connection with a proceeding by or in the
right of the Company in which the Indemnitee is adjudged though a proceeding,
which may include alternative dispute resolution, to be liable to the Company;

(e) to indemnify the Indemnitee in connection with a proceeding by a third party
charging improper personal benefit to the Indemnitee, whether or not involving
action in the Indemnitee’s official capacity, in which the Indemnitee is
adjudged though a proceeding, which may include alternative dispute resolution,
to be liable on the basis that personal benefit was improperly received by the
Indemnitee;

(f) to indemnify the Indemnitee from or on account of acts or omissions of the
Indemnitee finally adjudged though a proceeding, which may include alternative
dispute resolution, to be intentional misconduct or a knowing violation of law,
or any transaction with respect to which it is finally adjudged though a
proceeding, which may include alternative dispute resolution, that the
Indemnitee personally received a benefit of money, property or services to which
the Indemnitee was not legally entitled; or

 

7



--------------------------------------------------------------------------------

(g) if a court of competent jurisdiction shall finally determine that any
indemnification hereunder is unlawful.

8. Duration of Agreement.

8.1 Except as specifically provided in subsection 8.2 of this Agreement, this
Agreement shall continue until and terminate upon the later to occur of: (a) ten
(10) years after the date that the Indemnitee shall have ceased to serve as an
agent of the Company in the capacity described above and (b) one (1) year after
the final termination of any Proceeding then pending in respect of which the
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to subsection
3.2 of this Agreement relating thereto.

8.2 Notwithstanding subsection 8.1 of this Agreement, in the case of a
Proceeding brought by a current or former employee, or his or her estate, that
arises from or is in any way related to issues of such employee’s health and
safety while working at the Italian Branch, including, without limitation,
physical damages or professional diseases due to the employee’s extended
exposure to chemical, biological or radioactive substances and/or other
hazardous materials (any such Proceeding, a “Health and Safety Proceeding”),
this Agreement shall continue until and terminate upon the later to occur of:
(a) twenty five (25) years after the date that the Indemnitee shall have ceased
to serve as an agent of the Company in the capacity described above and (b) one
(1) year after the final termination of any Health and Safety Proceeding then
pending in respect of which the Indemnitee is granted rights of indemnification
or advancement of Expenses hereunder and of any proceeding commenced by
Indemnitee pursuant to subsection 3.2 of this Agreement relating thereto.

9. Miscellaneous.

9.1 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Indemnitee and the Indemnitee’s spouse, heirs, personal
representatives and assigns, and the Company and its successors and assigns.
Nothing in this Agreement is intended to confer any rights or remedies upon any
other person.

9.2 Separability. Each provision of this Agreement is a separate and distinct
agreement and independent of the others, so that if any provision of this
Agreement shall be held to be invalid or unenforceable for any reason, the
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions of this Agreement. To the extent required, any provision
of this Agreement may be modified by a court of competent jurisdiction to
preserve its validity and to provide the Indemnitee with the broadest possible
indemnification permitted under applicable law.

9.3 Savings Clause. If this Agreement or any portion of it is invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify the Indemnitee as to Expenses, judgments, fines,
penalties or ERISA excise taxes with respect to any Proceeding to the full
extent permitted by any applicable portion of this Agreement that shall not have
been invalidated or by any other applicable law.

 

8



--------------------------------------------------------------------------------

9.4 Interpretation; Governing Law. This Agreement shall be construed as a whole
and in accordance with its fair meaning. Headings are for convenience only and
shall not be used in construing meaning. This Agreement shall be governed and
interpreted in accordance with the laws of the State of Washington.

9.5 Amendments. No amendment, waiver, modification, termination or cancellation
of this Agreement shall be effective unless in writing signed by the party
against whom enforcement is sought. The indemnification rights afforded to the
Indemnitee by this Agreement are contract rights and may not be diminished,
eliminated or otherwise affected by amendments to the Charter, Bylaws or
agreements including D&O Insurance policies.

9.6 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each party and
delivered to the other.

9.7 Notices. Any notice required to be given under this Agreement shall be
directed to the Company at 501 Elliott Avenue, Suite 400, Seattle, Washington
98119, Attention: General Counsel, with a copy to C. Brophy Christensen, Two
Embarcadero Center, 28th Floor, San Francisco, California 94111, and to the
Indemnitee at the address set forth below or to another address as either shall
designate in writing.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

“Indemnitee”

 

Name:   Notice Address:

 

 

“Company”

CELL THERAPEUTICS, INC.

a Washington corporation

By:  

 

Name:   Title:  

 

S-1